13-781
     Boata v. Pfizer

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 19th day of February, two thousand fourteen.
 5
 6       PRESENT: DENNIS JACOBS,
 7                DEBRA ANN LIVINGSTON,
 8                GERARD E. LYNCH,
 9                              Circuit Judges.
10
11       - - - - - - - - - - - - - - - - - - - -X
12       Teofil Boata,
13                Plaintiff-Appellant,
14
15                     -v.-                                              13-781-cv
16
17       Pfizer, Inc.,
18                Defendant-Appellee.
19       - - - - - - - - - - - - - - - - - - - -X
20
21       FOR APPELLANT:                        LAURA M. DILIMETIN, (Steven A.
22                                             Morelli, on the brief), The Law
23                                             Office of Steven A. Morelli,
24                                             P.C., Garden City, New York.
25
26       FOR APPELLEE:                         PETER MOSKOWITZ, (Jillian Lee
27                                             Hunt, on the brief), Jackson
28                                             Lewis P.C., New York, New York.

                                                  1
 1        Appeal from a judgment of the United States District
 2   Court for the Southern District of New York (Forrest, J.).
 3
 4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
 5   AND DECREED that the judgment of the district court be
 6   AFFIRMED.
 7
 8         Teofil Boata appeals from a judgment of the United
 9   States District Court for the Southern District of New York
10   (Forrest, J.), granting summary judgment in favor of Pfizer,
11   Inc. (“Pfizer”) on Boata’s claims alleging age, race, and
12   national origin discrimination, and on his retaliation
13   claims. We assume the parties’ familiarity with the
14   underlying facts, the procedural history, and the issues
15   presented for review.
16
17        The district court’s grant of summary judgment is
18   reviewed de novo. See Gonzalez v. City of Schenectady, 728
19   F.3d 149, 154 (2d Cir. 2013). “Summary judgment is
20   appropriate if there is no genuine dispute as to any
21   material fact and the moving party is entitled to judgment
22   as a matter of law.” Id. In making this determination, we
23   “resolve all ambiguities and draw all permissible factual
24   inferences in favor of the party against whom summary
25   judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137
26   (2d Cir. 2003). Summary judgment is appropriate “[w]here
27   the record taken as a whole could not lead a rational trier
28   of fact to find for the non-moving party.” Matsushita Elec.
29   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).
30   Upon reviewing the record de novo, we conclude that summary
31   judgment was properly granted in favor of Pfizer,
32   substantially for the reasons set forth in the district
33   court’s thorough January 31, 2013 Memorandum Decision &
34   Order.
35
36        We have considered all of Boata’s arguments and find
37   them to be without merit. Accordingly, we AFFIRM the
38   judgment of the district court.
39
40                              FOR THE COURT:
41                              CATHERINE O’HAGAN WOLFE, CLERK
42




                                  2